Title: To Thomas Jefferson from Martha Jefferson Randolph, 16 January 1808
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     My Dearest Father 
                     
                     Edgehill Jan. 16 1808
                  
                  The subject of your last letter has cast a gloom over my spirits that I can not shake off. the impossibility of paying serious debts by crops, and living at the same time, has been so often proved, that I am afraid you should trust to it. if by any sacrifice of the Bedford Lands you can relieve your self from the pressure of debt, I conjure you not to think of the children, your own happiness is alone to be considered let not the tranquility of your old age be disturbed and we shall do well. I never could enjoy happiness to see you deprived of those comforts you have allways been accustomed to and which habit has rendered necessary to your health and ease. the children are all young their habits are yet to form and upon those only will depend their happiness that moderate desires, youth, and health can not fail to insure as far as they will be capable of enjoying it and wealth it self could do no more. I can never forgive my self for having so wantonly so cruelly added to your embarrassments by the expense my last visit to Washington put you to. it cuts me to the heart to think how much it will cost you in retirement to raise what I so wantonly squandered. in going to live with you, my Dear Father it was never our intention to burden you with the maintenance of our large family, the same supplies which they consume here ought to be sent there. Mr R. has entered into no new engagements the consequences of the old are yet at issue and upon the event will rest the situation of our children. let it come to the worst, my land will insure them food and raiment if the addition of Sister R.’s family comes upon us we must still insure that. it is some comfort to reflect that what ever may happen his children and myself have never contributed our expenses have been regulated by the most rigid economy. God send I had been as moderate with you my Dear Father, but I never can forgive my self for that unfortunate trip to Washington. I conjure you once more not to consider the children but secure your own tranquility and ours will follow of course
                  Mr Hackley has written to Mr Randolph to know with certainty what he can count upon. he understood the promise of the consulship of Cadiz implied by an expression of yours “that if he was already there (in Spain) something might be done for him” where as Mr Mead tells him he expects it and has powerfull friends to support his claim. Mr Randolph begged me also to recommend to your kindness a cousin of his (Tarlton Webb) a grandson of Aunt Fleming’s and one of a large family of beggared orphans; a midshipman’s place is what they wish for the youth. pardon me if I tease you, it is my misfortune to be so circumstanced as not to be able to avoid it allways, as much averse to it as I am. adieu My Dear Father, remember that our happiness is so involved in yours as to depend upon it, for never can I know peace if yours is disturbed. yours devotedly
                  
                     M Randolph 
                     
                  
               